Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group II in the reply filed on 04/04/2021 is acknowledged.  
Status of the Application
	Claims 179-201 are pending.  Claims 179-199 and 201 are currently under examination.  Claims 200 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
SEQ ID Nos. 60 and 81 are free of the prior art searched.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 04/01/21, 10/13/20, 06/18/20, 02/19/20, 10/22/19, 09/05/19, 07/09/19 and 04/24/19 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 179-199 and 201 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 179 recites a method using an antisense oligonucleotide of any size targeted to a sequence not limited to any particular sequence. The specification at page 18 describes an “antisense compound” as being a compound consisting or comprising at least a portion of which is complementary to a target nucleic acid.  Claim 179 does not recite the size of the antisense compound or recite a target sequence such that one in the art would know what the meet and bounds of the invention would be without making assumptions as to the size of the compound or the target nucleic acid sequence it binds with.
The specification and claims 180 and 181 describes that “SMN-NAT” is SEQ ID NO:1 and SMN2 pre-mRNA is SEQ ID NO: 2 however claim 179 is not so limited and a person skilled in the art would be required to make assumption about what other sequence would be include as a “SMN-NAT” or SMN2 pre-mRNA nucleic acid sequence to provide a basis for the claimed antisense compounds. Moreover, claims 180 and 181 do not recite the size of the antisense compound such that one in the art would know what the meet and bounds of the invention would be without making assumptions as to the size of the compound.

Claims 184-199 and 201 are rejected as being dependent on a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.								




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635